                                                  Case 3:20-cv-07696-SI Document 26 Filed 06/21/21 Page 1 of 3



                                       1 BRYAN CAVE LEIGHTON PAISNER LLP
                                           Marcy J. Bergman, California Bar No. 75826
                                       2 Alexandra C. Whitworth, California Bar No. 303046
                                         Three Embarcadero Center, 7th Floor
                                       3
                                         San Francisco, CA 94111-4070
                                       4 Telephone: (415) 675-3400
                                         Facsimile:     (415) 675-3434
                                       5 Email:         marcy.bergman@bclplaw.com
                                                        alex.whitworth@bclplaw.com
                                       6 Attorneys for Plaintiff
                                         AIRWAIR INTERNATIONAL LTD.
                                       7
                                       8 GREENBERG TRAURIG, LLP
                                           Nina D. Boyajian, California Bar No. 246415
                                       9 Heather Silver, California Bar No. 285509
                                           1840 Century Park East, Suite 1900
                                      10 Los Angeles, CA 90067
                                      11 Telephone: (310) 586-7700
                                         Facsimile:         (310) 586-7800
                                      12 Email:             boyajiann@gtlaw.com
                                                            silverh@gtlaw.com
Three Embarcadero Center, 7th Floor




                                      13
 Bryan Cave Leighton Paisner LLP

  San Francisco, California 94111




                                           GREENBERG TRAURIG, LLP
                                      14 Lisa Li, California Bar No. 260474
                                      15 4 Embarcadero Center #3000
                                         San Francisco, CA 94111
                                      16 Telephone: (415) 655-1300
                                         Facsimile:    (415) 707-2010
                                      17 Email:        lil@gtlaw.com
                                         Attorneys for Defendant
                                      18 ZOETOP BUSINESS CO.
                                      19
                                                                             UNITED STATES DISTRICT COURT
                                      20
                                                                          NORTHERN DISTRICT OF CALIFORNIA
                                      21
                                         AIRWAIR INTERNATIONAL LTD., a                                  Case No. 5:20-cv-07696-SI
                                      22 company of the United Kingdom,
                                                                                                        STIPULATED JOINT MOTION FOR
                                      23                     Plaintiff,                                 EXTENSION OF TIME TO CONDUCT
                                                                                                        SCHEDULED MEDIATION
                                      24 vs.
                                                                                                        Date Action Filed: November 2, 2020
                                      25 ZOETOP BUSINESS CO., LIMITED d/b/a
                                         SHEIN and ROMWE, a Hong Kong
                                      26 corporation, and DOES 1-50,
                                      27                     Defendants.
                                      28

                                           _____________________________________________________________________________________________________________________
                                                                            JOINT STIPULATION TO EXTEND MEDIATION DEADLINE
                                                                                           CASE NO. 5:20-cv-07696-SI
                                                  Case 3:20-cv-07696-SI Document 26 Filed 06/21/21 Page 2 of 3



                                       1
                                       2       Plaintiff AIRWAIR INTERNATIONAL LTD. and Defendant ZOETOP BUSINESS
                                       3 CO., LIMITED d/b/a SHEIN and ROMWE, a Hong Kong corporation (“ZoeTop”)
                                       4 (collectively, “Parties”) by and through their counsel of record, hereby stipulate and agree
                                       5 as follows:
                                       6
                                             1. The Parties have selected a mediator and have set a mediation date of July 8, 2021.
                                       7
                                             2. The Court has currently set a deadline of June 24, 2021 by which the Parties are to
                                       8
                                                 have conducted a mediation.
                                       9
                                      10       3. The Parties, their counsel, their representatives, and the mediator have determined
                                      11            July 8 as an available date and agreed to mediate at that time.
                                      12 WHEREFORE, the Parties request that the Court extend the mediation deadline to July 9,
Three Embarcadero Center, 7th Floor
 Bryan Cave Leighton Paisner LLP




                                      13 2021.
  San Francisco, California 94111




                                      14
                                      15 Dated: June 21, 2021                                    BRYAN CAVE LEIGHTON PAISNER LLP
                                      16
                                                                                                By: /s/_Alexandra Whitworth________________
                                      17                                                              Alexandra C. Whitworth
                                                                                                      Attorneys for Plaintiff
                                      18                                                              AIRWAIR INTERNATIONAL LTD.

                                      19
                                                                                                        GREENBERG TRAURIG, LLP
                                      20
                                           Dated: June 21, 2021
                                      21
                                                                                               By:    /s/ Nina D. Boyajian
                                      22                                                               Nina D. Boyajian
                                                                                                       Attorneys for Defendant
                                      23                                                               ZOETOP BUSINESS CO. LTD.

                                      24
                                      25
                                      26
                                      27
                                      28

                                           _____________________________________________________________________________________________________________________
                                                                            JOINT STIPULATION TO EXTEND MEDIATION DEADLINE
                                                                                           CASE NO. 5:20-cv-07696-SI
                                                  Case 3:20-cv-07696-SI Document 26 Filed 06/21/21 Page 3 of 3



                                       1 I hereby attest that concurrence in the filing of this document has been obtained from every
                                       2 Signatory.
                                       3                                                                  /s/ Alexandra C. Whitworth
                                       4
                                       5
                                       6
                                       7
                                       8
                                       9
                                      10
                                      11
                                      12
Three Embarcadero Center, 7th Floor
 Bryan Cave Leighton Paisner LLP




                                      13
  San Francisco, California 94111




                                      14
                                      15
                                      16
                                      17
                                      18
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28

                                           _____________________________________________________________________________________________________________________
                                                                            JOINT STIPULATION TO EXTEND MEDIATION DEADLINE
                                                                                           CASE NO. 5:20-cv-07696-SI
